Per Curiam.
Respondent’s motion to dismiss appeal herein should be overruled.
1. As to the failure of appellants to except to findings, or to ask for further findings, that is a matter to be considered on submission of the appeal for determination. Moreover, there may be other matters relating to the judgment-roll, which appellants may, if desired, have reviewed; and we cannot assume at the present time that the findings, or want of findings, will be the only question presented on such appeal.
2. As to the specification that briefs have not been filed by appellants within the time required by the rules of this court, while that may be cause for summary disposal of the appeal there has, so far, been no rule adopted providing for the dismissal of appeals for failure to file briefs within the time prescribed.

Motion denied.